Opinión disidente del
Juez Asociado Sr. Belavaí.
El artículo 328 de nuestro Código Civil le permite a un partícipe “servirse de las cosas comunes siempre que' dis-ponga de ellas conforme a su destino y de manera que no perjudique el interés de la comunidad, ni impida a los co-partícipes utilizarlas según su derecho”. El artículo 331 dispone que “ninguno de los condueños podrá, sin consenti-miento de los demás, hacer alteraciones en la cosa común, aunque de ellas pudieran resultar ventajas para todos”.
Los hechos de este caso son los siguientes: la demandada apelada Antonio Roig Suers. S. en C. posee una participación indivisa de 13.25 cuerdas en un condominio de 111.60 cuer-das, siendo dueña del resto de dicho condominio la deman-dante doña Susana de la Fuente Beníquez. Sin convenio de clase alguna entre las partes (t. 67) la compañía demandada mantiene, a lo largo de la finca poseída en común, una vía férrea que utiliza para recoger cañas sembradas en la finca poseída en común y en otras fincas que no tienen nada que ver con dicha finca.
*536• : En la opinión de la mayoría, el Tribunal parece haber llegado a la conclusión que por haberse el condomino mino-ritario servido de la finca poseída en común, conforme a su 'destino y de manera que no perjudica el interés de la comu-nidad, ni impide a la copartícipe utilizarla según su derecho ;y haber realizado una alteración con el consentimiento tácito de la demandante, dicha vía no puede ser removida, a pesar de así haberlo solicitado el interés mayoritario dentro del condominio.
Es difícil creer que la instalación de un sistema de trans-porte terrestre sea el uso “conforme a destino” que autoriza el art. 328, que parte del supuesto de un uso natural, sin “alteración”, tales como el aprovechamiento de agua, pastos, arboleda, minerales, cotos de caza en aquella parte no pre-vista por reglamentación especial y en los casos especiales de ejidos municipales y condominios horizontales. Es difícil creer que sea igual a un callejón de siembra de un fundo agrícola, el espacio que toma la operación de un tren de caña que pasa de una finca a otra. Es difícil creer que man-tener abiertos dos lados de una finca para darle paso a un tren de caña, no perjudique los intereses de los condominos mayoritarios ni le impida usar la finca según su derecho, incluso dedicándola a otros fines.
La prueba demuestra que por la vía tendida sobre la propiedad en común, la compañía demandada — condómina de menos de una décima parte — pasa las cañas de otras propiedades para molerlas en el ingenio azucarero, propiedad exclusiva de la compañía demandada. El propio testigo de la demandada Sr. Roig, admitió, que: “además de la caña que produce esa finca (la poseída en común) conduce por esa vía caña de otros colonos al otro lado . . . probablemente 10,000 ó 12,000 toneladas ... y que para el uso de dicha vía . . . no existe ningún convenio”, (t. 65-67.) La deman-dante por medio de un testigo, estableció, sin ser contradicha, que al lado de esa vía se ha constituido un camino, un camino *537de la Yabueoa Sugar Company, (entidad ésta propiedad o bajo la operación de la condómina minoritaria aquí deman-dada) : que la finca ha perdido “privacidad”; que en rea-lidad no hay control y los empleados de las otras heredades entran y salen de la misma cuando les da la gana; que por la finca poseída en común pasan máquinas, toda clase de máquinas; incluso las que riegan yerbicidas para matar el pasto de la vía. No hay duda, pues, que la función que desempeña la finca poseída en común, en cuanto a las otras fincas que entran en el negocio de la condómina minoritaria, es una de predio sirviente, sin convenio verbal siquiera del interés mayoritario del condominio. Como se ve, no está tan exenta de mérito, como ha decidido la mayoría de este Tribunal, la acción de negatoria de servidumbre traída por la condómina mayoritaria.
Asumiendo, aunque sin resolverlo, que el uso de la faja de terreno por donde pasa la vía férrea explotada por un solo condomino minoritario, fuera una “alteración” como a la que se refiere el art. 331, que podría validarse mediante el consentimiento tácito, se trataría indudablemente de un acto de administración para el mejor disfrute de la cosa y y no de un acto de enajenación que participa del carácter de una servidumbre en favor de un interés minoritario. Creo que no puede existir duda que cualquier acto de admi-nistración no importa el grado de asentimiento tácito que lo acredite, es esencialmente transitorio y basta que el inte-rés de la mayoría en un condominio se manifieste en contra de su continuación, para que quede automáticamente revo-cado. Habría que determinar además si el acto de admi-nistración afecta a la sustancia o forma de la cosa. 2 Cas-tán — Derecho Civil Español, Común y Foral — 348-349 y 350-351 (novena edición de la Editorial Reus de 1957). No hay duda que la instalación de una vía férrea que crea un gravamen o uso contrario al disfrute general o limitado al beneficio del disfrutante o que convierte una finca cerrada *538en una finca abierta, afecta tanto a la sustancia como a la forma de la cosa poseída en común.
La opinión de la mayoría no nos habla sobre el carácter dél derecho de paso o de vía que ha creado el consentimiento tácito sobre la propiedad poseída en común. Es indudable que un derecho de vía, cualquiera que sea la relación jurídica dentro de la cual se establece, constituye, por lo menos, un gravamen, que participa del carácter de una servidumbre. Tan es así, que el Tribunal se ha negado a remover la vía como si se tratara de un derecho real establecido sobre la cosa.
La ley prohibe el establecimiento de una servidumbre .•sobre.un fundo indiviso sin el consentimiento expreso de todos los copropietarios — art. 533 — . Por eso Castán incluye entre las limitaciones del derecho de los comuneros con relación a :su porción o cuota, la de no imponer “servidumbre sobre un ..fundo indiviso sin consentimiento de todos los copropieta-rios” —pág. 349. Igual actitud debemos adoptar ante un derecho de vía y un derecho de paso que, en alguna forma, participe del carácter de una servidumbre. No hay que pensar que un consentimiento tácito sea suficiente para el establecimiento de un derecho real de servidumbre discon-tinua bien sea de paso o de vía férrea pues se trata de un derecho que no se adquiere por prescripción o mera tolerancia y necesita título escrito. Art. 475 — 31 L.P.R.A. 695, sección .1653.— Véase la glosa de nuestra jurisprudencia citada a las págs. 696-698. Igual actitud debemos adoptar ante un derecho de goce o disfrute que participe del carácter de una servidumbre. ■ Me siento relevado de la obligación de dis-cutir'la diferencia que existe entre una mejora y una ser-vidumbre.
Resumén: Si se trata de una mera autorización verbal para.el aprovechamiento particular de un condomino mino-ritario dé parte de la finca poseídá en común, la misma es esencialmente transitoria y basta la expresión de la voluntad *539del interés mayoritario en el condominio para que termine la autorización, aunque resulte ventajosa para todos: art. 331. Si se trata del establecimiento de un derecho real que par-ticipa de la naturaleza de una servidumbre necesita del con-sentimiento expreso de todos los copropietarios: art. 533.

Por las razones expuestas lamento tener que disentir.